DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jianbai Wang, reg. no. 66838, and Doug Crisman, reg. no. 39951, on 12/09/2021.
The claims from the request for continued examination filed on 11/16/2021 are entered. The claims are further amended as follows: 

1. (Currently Amended) A method for displaying a representation of media data that corresponds to a group event, the method comprising, at a computing device:
obtaining data that includes indications of a plurality of agenda items from an agenda that correspond to the group event; and
during the group event:
obtaining media data captured by a media recording device;
converting the captured media data to a searchable version of the media data;
determining non-consecutive time frames of the media data during which at least one of a first agenda item and a second distinct agenda item of the plurality of agenda items is discussed; and
enabling display of the representation of the media data in a user interface that is accessible to at least one user associated with the group event, wherein the representation comprises an audio waveform, including:

determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item, each of the first non-contiguous portions and second portion of the representation of the media data captured during a respective time frame of the non-consecutive time frames, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item,wherein the plurality of portions, the plurality of first non-contiguous portions, and the second portion of the representation include respective portions of the audio waveform, wherein the non-consecutive time frames include a first time frame and a second time frame that is distinct from and non-consecutive to the first time frame of the two of the first non-contiguous portions; 
determining a third time frame of the media data during which a second agenda item of the plurality of agenda items is discussed, the second agenda item being distinct from the first agenda item; 
determining that the second portion of the representation of the media data, distinct from the plurality of first non-contiguous portions of the media data, discusses the second agenda item during the third time frame, wherein arranging the plurality of portions of the representation along the time axis including arranging the third time frame of the second portion of the representation between the first time frame and the second time frame and separating the two of the first non-contiguous portions;
detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item; and
in response to detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item:
visually emphasizing all of the plurality of the first non-contiguous portions of the representation of the media data captured during respective time frames of the non-consecutive time frames discussing the first agenda item including the first time frame and the second time frame;
displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation of the media data; and
displaying the second portion of the representation of the media data that separates the two of the first non-contiguous portions without the visual emphasis of all of the plurality of the first non-contiguous portions of the representation of the media data.

2. (Original) The method of claim 1, wherein the plurality of agenda items is automatically generated based on information stored by an organization data structure. 



4. (Canceled) 

5. (Previously Presented) The method of claim 1, wherein the plurality of agenda items is generated based on information from a plurality of agendas, the method further comprising:
determining, from the media data, a respective agenda of the plurality of agendas that includes to the first agenda item, 
wherein displaying the representation of the media data includes displaying an indication of a source of the respective agenda of the plurality of agendas that includes the first agenda item, wherein the source is one or more of: a project within an organization, a calendar invitation, or a group event invitation. 

6. (Canceled) 

7. (Currently Amended) The method of claim 1, wherein the obtained data includes indications of a plurality of group event attendees, the method further comprising:
identifying a first attendee of the plurality of group event attendees, wherein the first agenda item is assigned to the first attendee and a task is assigned to the first attendee; and 
determining that the first agenda item of the plurality of agenda items is associated to the task based on the first agenda item and the task being assigned to the first attendee. 

8. (Original) The method of claim 1, wherein converting the captured media data to the searchable version of the media data includes performing speech-to-text processing and comparing text obtained from the speech-to-text processing with text that corresponds to the plurality of agenda items. 

9. (Previously Presented) The method of claim 1, wherein the representation comprises a set of frames of video, and one of the plurality of first non-contiguous portions of the representation of the media data includes a first frame of the set of frames of video, the first frame being visually emphasized relative to other frames of the video.

10. (Canceled) 

11. (Canceled) 

12. (Canceled) 

13. (Previously Presented) The electronic device of claim 19, wherein information corresponding to a speaker at the group event is displayed at a location in the user interface that corresponds to a portion of the representation associated with the speaker. 

14. (Previously Presented) The electronic device of claim 19, wherein information identifying at least one person associated with the first agenda item is displayed at a location in the user interface that corresponds to the first non-contiguous portions of the representation. 



16. (Previously Presented) The non-transitory computer-readable storage medium of claim 20, the one or more programs further comprising instructions for, searching the searchable version of the media data to determine a second time frame of the media data that corresponds to a key term associated with the group event, wherein displaying the representation of the media data includes displaying a portion of the representation of the media data that corresponds to the second time frame. 

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 20, the one or more programs further comprising instructions for, during the group event, displaying a prompt during the group event based on the captured media data and the plurality of agenda items, wherein the prompt includes any of:
an indication of a remaining time for the group event; and
information indicating agenda items of the plurality of agenda items that have not yet been captured. 

18. (Canceled) 

19. (Currently Amended) An electronic device, comprising:
one or more processors; and
memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:
obtaining data that includes indications of a plurality of agenda items from an agenda that correspond to [[the]] a group event; and 
during the group event:
obtaining media data captured by a media recording device;
converting the captured media data to a searchable version of the media data;
determining non-consecutive time frames of the media data during which at least one of a first agenda item and a second distinct agenda item of the plurality of agenda items is discussed
enabling display of a representation of the media data in a user interface that is accessible to at least one user associated with the group event, wherein the representation comprises an audio waveform, including: 
arranging a plurality of portions of the representation along a time axis, each portion representing a respective subset of the media data captured for a respective one of the plurality of agenda items during a respective time frame; 
determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item, each of the first non-captured during a respective time frame of the non-consecutive time frames, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item,wherein the plurality of portions, the plurality of first non-contiguous portions, and the second portion of the representation include respective portions of the audio waveform, wherein the non-consecutive time frames include a first time frame and a second time frame that is distinct from and non-consecutive to the first time frame of the two of the first non-contiguous portions; 
determining a third time frame of the media data during which a second agenda item of the plurality of agenda items is discussed, the second agenda item being distinct from the first agenda item; 
determining that the second portion of the representation of the media data, distinct from the plurality of first non-contiguous portions of the media data, discusses the second agenda item during the third time frame, wherein arranging the plurality of portions of the representation along the time axis including arranging the third time frame of the second portion of the representation between the first time frame and the second time frame and separating the two of the first non-contiguous portions;
detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item; and
in response to detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item: 
visually emphasizing all of the plurality of the first non-contiguous portions of the representation of the media data captured during respective time frames of the non-consecutive time frames discussing the first agenda item including the first time frame and the second time frame;
displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation of the media data; and
displaying the second portion of the representation of the media data that separates the two of the first non-contiguous portions without the visual emphasis of all of the plurality of the first non-contiguous portions of the representation of the media data. 

20. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device, the one or more programs comprising instructions for:
obtaining data that includes indications of a plurality of agenda items from an agenda that correspond to a group event; and

obtaining media data captured by a media recording device;
converting the captured media data to a searchable version of the media data;
determining non-consecutive time frames of the media data during which at least one of a first agenda item and a second distinct agenda item of the plurality of agenda items is discussed; and
enabling display of a representation of the media data in a user interface that is accessible to at least one user associated with the group event, wherein the representation comprises an audio waveform, including:
arranging a plurality of portions of the representation along a time axis, each portion representing a respective subset of the media data captured for a respective one of the plurality of agenda items during a respective time frame;
determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item, each of the first non-contiguous portions and second portion of the representation of the media data captured during a respective time frame of the non-consecutive time frames, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item,wherein the plurality of portions, the plurality of first non-contiguous portions, and the second portion of the representation include respective portions of the audio waveform, wherein the non-consecutive time frames include a first time frame and a second time frame that is distinct from and non-consecutive to the first time frame of the two of the first non-contiguous portions; 
determining a third time frame of the media data during which a second agenda item of the plurality of agenda items is discussed, the second agenda item being distinct from the first agenda item; 
determining that the second portion of the representation of the media data, distinct from the plurality of first non-contiguous portions of the media data, discusses the second agenda item during the third time frame, wherein arranging the plurality of portions of the representation along the time axis including arranging the third time frame of the second portion of the representation between the first time frame and the second time frame and separating the two of the first non-contiguous portions;
detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item; and
in response to detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item:
visually emphasizing all of the plurality of the first non-contiguous portions of the representation of the media data captured during respective time frames of the non-consecutive time frames discussing the first agenda item including the first time frame and the second time frame;
displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation of the media data; and
displaying the second portion of the representation of the media data that separates the two of the first non-contiguous portions without the visual emphasis of all of the plurality of the first non-contiguous portions of the representation of the media data.

21. (Previously Presented) The non-transitory computer-readable storage medium of claim 20, the one or more programs further comprising instructions for, during the group event, displaying a prompt during the group event based on the captured media data and the plurality of agenda items, wherein the prompt is displayed in response to any of and conveys information related to:
a length of time of the group event satisfying a threshold; and
a determination of a threshold time remaining with respect to a scheduled amount of time for the group event.

22. (Previously Presented) The method of claim 1, wherein the media data includes data recorded at a plurality of personal devices of respective attendees of the group event.

23. (Previously Presented) The method of claim 1, wherein enabling display of the representation of the media data in a user interface further includes:
providing the representation of the media data and the plurality of agenda items for simultaneous display, including displaying one or more markers to visually distinguish portions of the representation that correspond to the displayed agenda items.

24. (Previously Presented) The method of claim 1, wherein received data includes indications of a plurality of group event attendees, the method further comprising:
identifying a first attendee, of the plurality of group event attendees, that is associated with a project, wherein the first agenda item is assigned to the first attendee; and 
determining that the first agenda item of the plurality of agenda items is associated to the project based on: (i) an association of the first attendee with the project and (ii) the first agenda item being assigned to the first attendee.

25. (Canceled)

26. (New) The non-transitory computer-readable storage medium of claim 20, wherein the plurality of agenda items is automatically generated based on information stored by an organization data structure. 

27. (New) The non-transitory computer-readable storage medium of claim 20, wherein the plurality of agenda items is generated based on information from a plurality of agendas, the one or more programs further comprising instructions for:
determining, from the media data, a respective agenda of the plurality of agendas that includes to the first agenda item, 
wherein displaying the representation of the media data includes displaying an indication of a source of the respective agenda of the plurality of agendas that includes the first agenda 

28. (New) The electronic device of claim 19, wherein the obtained data includes indications of a plurality of group event attendees, the one or more programs further comprising instructions for:
identifying a first attendee of the plurality of group event attendees, wherein the first agenda item is assigned to the first attendee and a task is assigned to the first attendee; and 
determining that the first agenda item of the plurality of agenda items is associated to the task based on the first agenda item and the task being assigned to the first attendee. 

29. (New) The electronic device of claim 19, wherein converting the captured media data to the searchable version of the media data includes performing speech-to-text processing and comparing text obtained from the speech-to-text processing with text that corresponds to the plurality of agenda items.

Reasons for Allowance
Claims 1-2, 5, 7-9, 13-17, 19-24, and 26-29 (renumbered as claims 1-20) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 19, and 20.  The closest prior art references of record are noted below.
Cox et al. (US 20120179465 A1) and Gibbon et al (US 20120323575 A1, previously cited) teach generating a real-time visual representation of spoken content broken into segments with identification of segment speakers and topics [Cox, Fig. 4, para 0060-0062; Gibbon, Fig. 5, para 0045, 0057].
Cartwright et al. (US 20180191912 A1) and Graham et al. (US 20040095376 A1) teach highlighting all occurrences of a search query along a timeline representation of multimedia data [Cartwright, Figs. 36-37, para 0724-0725, 0728-0729; Graham, Figs. 3, 26, 29A-29D, para 0090-0091, 0342-0323].
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claim 19 and 20: 
determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item, each of the first non-contiguous portions and second portion of the representation of the media data captured during a respective time frame of the non-consecutive time frames, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item, wherein the plurality of portions, the plurality of first non-contiguous portions, and the second portion of the representation include respective portions of the audio waveform, wherein the non-consecutive time frames include a first time frame and a second time frame that is distinct from and non-consecutive to the first time frame of the two of the first non-contiguous portions;
in response to detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item:
visually emphasizing all of the plurality of the first non-contiguous portions of the representation of the media data captured during respective time frames of the non-consecutive time frames of discussing the first agenda item including the first time frame and the second time frame;
displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation of the media data; and
displaying the second portion of the representation of the media data that separates the two of the first non-contiguous portions without the visual emphasis of all of the plurality of the first non-contiguous portions of the representation of the media data.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145